
	
		II
		Calendar No. 904
		110th CONGRESS
		2d Session
		S. 2756
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Biden (for himself,
			 Mr. Hatch, Mr.
			 Specter, Mr. Johnson,
			 Mrs. McCaskill, Mr. Isakson, Mr.
			 Ensign, Mrs. Dole,
			 Mrs. Feinstein, and
			 Mr. Coleman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			April 1 (legislative
			 day, March 13), 2008
			Committee discharged; referred to the
			 Committee on the
			 Judiciary
		
		
			July 28, 2008
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the National Child Protection Act of 1993 to
		  establish a permanent background check system.
	
	
		1.Short titleThis Act may be cited as the
			 Child Protection Improvements Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)In 2006,
			 61,200,000 adults (a total of 26.7 percent of the population) contributed a
			 total of 8,100,000,000 hours of volunteer service. Of those who volunteer, 27
			 percent dedicate their service to education or youth programs, or a total of
			 16,500,000 adults.
			(2)Assuming recent
			 incarceration rates remain unchanged, an estimated 6.6 percent of individuals
			 in the United States will serve time in prison for a crime during their
			 lifetime. The Integrated Automated Fingerprint Identification System of the
			 Federal Bureau of Investigation maintains fingerprints and criminal histories
			 on more than 47,000,000 individuals, many of whom have been arrested or
			 convicted multiple times.
			(3)A study released
			 in 2002, found that, of individuals released from prison in 15 States in 1994,
			 an estimated 67.5 percent were rearrested for a felony or serious misdemeanor
			 within 3 years. Three-quarters of those new arrests resulted in convictions or
			 a new prison sentence.
			(4)Given the large
			 number of individuals with criminal records and the vulnerability of the
			 population they work with, human service organizations that work with children
			 need an effective and reliable means of obtaining a complete criminal history
			 in order to determine the suitability of a potential volunteer or
			 employee.
			(5)The large majority
			 of Americans (88 percent) favor granting youth-serving organizations access to
			 conviction records for screening volunteers and 59 percent favored allowing
			 youth-serving organizations to consider arrest records when screening
			 volunteers. This was the only use for which a majority of those surveyed
			 favored granting access to arrest records.
			(6)Congress has
			 previously attempted to ensure that States make Federal Bureau of Investigation
			 criminal history record checks available to organizations seeking to screen
			 employees and volunteers who work with children, the elderly, and individuals
			 with disabilities, through the National Child Protection Act of 1993 (42 U.S.C.
			 5119 et seq.) and the Volunteers for Children Act (Public Law 105–251; 112
			 Stat. 1885). However, according to a June 2006 report from the Attorney
			 General, these laws did not have the intended impact of broadening the
			 availability of NCPA checks. A 2007 survey conducted by MENTOR/National
			 Mentoring Partnership found that only 18 States allowed youth mentoring
			 organizations to access nationwide Federal Bureau of Investigation background
			 searches.
			(7)Even when
			 accessible, the cost of a criminal background check can be prohibitively
			 expensive, ranging from $5 to $75 for a State fingerprint check, plus the
			 Federal Bureau of Investigation fee, which ranges between $16 to $24, for a
			 total of between $21 and $99 for each volunteer or employee.
			(8)Delays in
			 processing such checks can also limit their utility. While the Federal Bureau
			 of Investigation processes all civil fingerprint requests in less than 24
			 hours, State response times vary widely, and can take as long as 42
			 days.
			(9)The Child Safety
			 Pilot Program under section 108 of the PROTECT Act (42 U.S.C. 5119a note)
			 revealed the importance of performing fingerprint-based Federal Bureau of
			 Investigation criminal history record checks. Of 29,000 background checks
			 performed through the pilot as of March 2007, 6.4 percent of volunteers were
			 found to have a criminal record of concern, including very serious offenses
			 such as sexual abuse of minors, assault, child cruelty, murder, and serious
			 drug offenses.
			(10)In an analysis
			 performed on the volunteers screened in the first 18 months of the Child Safety
			 Pilot Program, it was found that over 25 percent of the individuals with
			 criminal records had committed an offense in a State other than the State in
			 which they were applying to volunteer, meaning that a State-only search would
			 not have found relevant criminal results. In addition, even though volunteers
			 knew a background check was being performed, over 50 percent of the individuals
			 found to have a criminal record falsely indicated on their application form
			 that they did not have a criminal record.
			(11)The Child Safety
			 Pilot Program also demonstrates that timely and affordable background checks
			 are possible, as background checks under that program are completed within 3 to
			 5 business days at a cost of $18.
			3.Background
			 checksThe National Child
			 Protection Act of 1993 (42 U.S.C. 5119 et seq.) is amended—
			(1)by redesignating
			 section 5 as section 6; and
			(2)by inserting after
			 section 4 the following:
				
					5.Program for
				national criminal history background checks for child-serving
				organizations
						(a)DefinitionsIn
				this section—
							(1)the term
				applicant processing center means the applicant processing center
				established by the Attorney General under subsection (b)(1);
							(2)the term
				child means an individual who is less than 18 years of age;
							(3)the term
				covered entity means a business or organization, whether public,
				private, for-profit, nonprofit, or voluntary that provides care, care
				placement, supervision, treatment, education, training, instruction, or
				recreation to children, including a business or organization that licenses,
				certifies, or coordinates individuals or organizations to provide care, care
				placement, supervision, treatment, education, training, instruction or
				recreation to children;
							(4)the term
				covered individual means an individual—
								(A)who has, seeks to
				have, or may have unsupervised access to a child served by a covered entity;
				and
								(B)who—
									(i)is employed by or
				volunteers with, or seeks to be employed by or volunteer with, a covered
				entity; or
									(ii)owns or operates,
				or seeks to own or operate, a covered entity;
									(5)the term
				fitness determination program means the fitness determination
				program established under subsection (b)(2);
							(6)the term
				identification document has the meaning given that term in section
				1028 of title 18, United States Code;
							(7)the term
				participating entity means a covered entity that is approved under
				subsection (f) to receive nationwide background checks from the applicant
				processing center and to participate in the fitness determination
				program;
							(8)the term
				State means a State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands,
				Guam, the Commonwealth of the Northern Mariana Islands, the Federated States of
				Micronesia, the Republic of the Marshall Islands, and the Republic of Palau;
				and
							(9)the term
				State authorized agency means a division or office of a State
				designated by that State to report, receive, or disseminate criminal history
				information.
							(b)Establishment of
				programNot later than 90 days after the date of enactment of the
				Child Protection Improvements Act of
				2008, the Attorney General shall—
							(1)establish within
				the Federal Government or through an agreement with a nonprofit entity an
				applicant processing center; and
							(2)enter into an
				agreement with the National Center for Missing and Exploited Children, under
				which the National Center for Missing and Exploited Children shall establish a
				fitness determination program.
							(c)Applicant
				processing center
							(1)PurposeThe
				purpose of the applicant processing center is to streamline the process of
				obtaining nationwide background checks, provide effective customer service, and
				facilitate widespread access to nationwide background checks by participating
				entities.
							(2)DutiesThe
				applicant processing center shall—
								(A)provide
				information to covered entities on the requirements to become a participating
				entity;
								(B)provide
				participating entities with access to nationwide background checks on covered
				individuals;
								(C)receive paper and
				electronic requests for nationwide background checks on covered individuals
				from participating entities;
								(D)serve as a
				national resource center to provide guidance and assistance to participating
				entities on how to submit requests for nationwide background checks, how to
				interpret criminal history records, how to obtain State criminal background
				checks, and other related information;
								(E)to the extent
				practicable, negotiate an agreement with each State authorized agency under
				which—
									(i)that State
				authorized agency shall conduct a State criminal background check within the
				time periods specified in subsection (e) in response to a request from the
				applicant processing center and provide criminal history records to the
				National Center for Missing and Exploited Children; and
									(ii)a participating
				entity may elect to obtain a State background check, in addition to a
				nationwide background check, through 1 unified request to the applicant
				processing center;
									(F)convert all paper
				fingerprint cards into an electronic form and securely transmit all
				fingerprints electronically to the national criminal history background check
				system and, if appropriate, the State authorized agencies;
								(G)collect a fee to
				conduct the nationwide background check, and, if appropriate, a State criminal
				background check, and remit fees to the National Center for Missing and
				Exploited Children, the Federal Bureau of Investigation, and the State
				authorized agencies, as appropriate;
								(H)convey the results
				of the fitness determination to the participating entity that submitted the
				request for a nationwide background check; and
								(I)coordinate with
				the Federal Bureau of Investigation, participating State authorized agencies,
				and the National Center for Missing and Exploited Children to ensure that
				background check requests are being completed within the time periods specified
				in subsection (e).
								(3)RequestsA
				request for a nationwide background check by a participating entity shall
				include—
								(A)the fingerprints
				of the covered individual, in paper or electronic form;
								(B)a photocopy of a
				valid identification document; and
								(C)a statement
				completed and signed by the covered individual that—
									(i)sets out the
				covered individual’s name, address, and date of birth, as those items of
				information appear on a valid identification document;
									(ii)states whether
				the covered individual has a criminal record, and, if so, provides the
				particulars of such criminal record;
									(iii)notifies the
				covered individual that the Attorney General and, if appropriate, a State
				authorized agency may perform a criminal history background check and that the
				signature of the covered individual on the statement constitutes an
				acknowledgment that such a check may be conducted;
									(iv)notifies the
				covered individual that prior to and after the completion of the background
				check, the participating entity may choose to deny the covered individual
				access to children; and
									(v)notifies the
				covered individual of the right of the covered individual to correct an
				erroneous record of the Attorney General and, if appropriate, the State
				authorized agency.
									(4)Fees
								(A)In
				generalThe applicant processing center may collect a fee to
				defray the costs of carrying out its duties and the duties of the National
				Center for Missing and Exploited Children under this section—
									(i)for a nationwide
				background check and fitness determination, in an amount not to exceed the
				lesser of—
										(I)the actual cost to
				the applicant processing center and the National Center for Missing and
				Exploited Children of conducting a nationwide background check and fitness
				determination under this section; or
										(II)(aa)$25 for a
				participating entity that is a nonprofit entity; or
											(bb)$40 for any other
				participating entity; and
											(ii)for a State
				criminal background check described in paragraph (2)(E), in the amount
				specified in the agreement with the applicable State authorized agency, not to
				exceed $18.
									(B)Reduced
				feesIn determining the amount of the fees to be collected under
				subparagraph (A), the applicant processing center—
									(i)shall, to the
				extent possible, discount such fees for participating entities that are
				nonprofit entities; and
									(ii)may use fees paid
				by participating entities that are not nonprofit entities to reduce the fees to
				be paid by participating entities that are nonprofit entities.
									(C)Prohibition on
				fees
									(i)In
				generalA participating entity may not charge another entity or
				individual a surcharge to access a background check conducted under this
				section.
									(ii)ViolationThe
				Attorney General shall bar any participating entity that the Attorney General
				determines violated clause (i) from submitting background checks under this
				section.
									(d)Fitness
				determination program
							(1)PurposeThe
				purpose of the fitness determination program is to provide participating
				entities with reliable and accurate information regarding whether a covered
				individual has been convicted of, or is under pending arrest or indictment for,
				a crime that bears upon the fitness of the covered individual to have
				responsibility for the safety and well-being of the children in their
				care.
							(2)Requirements of
				fitness determination programAs part of operating the fitness
				determination program, the National Center for Missing and Exploited Children
				shall—
								(A)establish
				procedures to securely receive criminal background records from the Federal
				Bureau of Investigation and, if appropriate, State authorized agencies;
								(B)make
				determinations regarding whether the criminal history record information
				received in response to a criminal history background check conducted under
				this section indicate that the covered individual has a criminal history record
				that may render the covered individual unfit to provide care to children, based
				on the criteria described in paragraph (3);
								(C)convey a fitness
				determination to the applicant processing center;
								(D)specify the source
				of the criminal history information upon which a fitness determination is
				based; and
								(E)work with the
				applicant processing center and the Federal Bureau of Investigation to develop
				procedures and processes to ensure that criminal history background check
				requests are being completed within the time periods specified in subsection
				(e).
								(3)Criteria
								(A)In
				generalSubject to subparagraph (B), the fitness determination
				program shall use the criteria relating to when criminal history record
				information indicates that an individual has a criminal history record that may
				render the individual unfit to provide care to children that were established
				for the Child Safety Pilot Program under section 108(a)(3) of the PROTECT Act
				(42 U.S.C. 5119a note).
								(B)ReviewThe
				Attorney General and the National Center for Missing and Exploited Children, in
				coordination with national organizations representing a range of covered
				entities, shall review the criteria described in subparagraph (A) and make any
				changes needed to use such criteria in the fitness determination
				program.
								(e)Timing
							(1)In
				generalCriminal background checks shall be completed not later
				than 10 business days after the date that a request for a national background
				check is received by the applicant processing center. The applicant processing
				center shall work with the National Center for Missing and Exploited Children
				and the Federal Bureau of Investigation to ensure that the time limits under
				this subsection are being achieved.
							(2)Application
				processingThe applicant processing center shall electronically
				submit a national background check request to the national criminal history
				background check system and, if appropriate, the participating State authorized
				agency not later than 3 business days after the date that a request for a
				national background check is received by the applicant processing
				center.
							(3)Conduct of
				background checksThe Federal Bureau of Investigation and, if
				appropriate, a State authorized agency shall provide criminal history records
				information to the National Center for Missing and Exploited Children not later
				than 3 business days after the date that the Federal Bureau of Investigation or
				State authorized agency, as the case may be, receives a request for a
				nationwide background check from the applicant processing center.
							(4)Fitness
				determinationsThe National Center for Missing and Exploited
				Children shall convey a fitness determination to a participating entity and the
				applicant processing center not later than 4 business days after the date that
				the National Center for Missing and Exploited Children has received criminal
				history records from the Federal Bureau of Investigation and, if appropriate,
				each applicable State authorized agency.
							(f)Participation in
				program
							(1)In
				generalThe applicant processing center shall determine whether
				an entity is a covered entity and whether that covered entity should be
				approved as a participating entity, based on the consultation conducted under
				paragraph (2).
							(2)ConsultationIn
				determining how many covered entities to approve as participating entities, the
				applicant processing center shall consult quarterly with the Federal Bureau of
				Investigation and the National Center for Missing and Exploited Children to
				determine the volume of requests for fitness determinations that can be
				completed, based on the capacity of the applicant processing center and the
				fitness determination program, the availability of resources, and the
				demonstrated need for such determinations in order to protect children.
							(3)Preference for
				nonprofit organizationsIn determining whether a covered entity
				should be approved as a participating entity under paragraph (1), the applicant
				processing center shall give preference to any organization participating in
				the Child Safety Pilot Program under section 108(a)(3) of the PROTECT Act (42
				U.S.C. 5119a note) on the date of enactment of the
				Child Protection Improvements Act of
				2008 and to any other nonprofit organizations.
							(g)Rights of
				covered individuals
							(1)In
				generalA covered individual who is the subject of a nationwide
				background check under this section may contact the Federal Bureau of
				Investigation and, if appropriate, a State authorized agency to—
								(A)request that the
				full criminal history report of that covered individual be provided to that
				covered individual or the applicable participating entity not later than 10
				business days after the date of that request; and
								(B)challenge the
				accuracy and completeness of the criminal history record information in the
				criminal history report.
								(2)Resolution of
				challengesThe Federal Bureau of Investigation and, if
				appropriate, a State authorized agency shall promptly make a determination
				regarding the accuracy and completeness of any criminal history record
				information challenged under paragraph (1)(B).
							(h)Authorization of
				appropriations
							(1)In
				generalThere are authorized to be appropriated to the Attorney
				General $5,000,000 for fiscal year 2008, to—
								(A)establish and
				carry out the duties of the applicant processing center established under this
				section;
								(B)establish and
				carry out the fitness determination program; and
								(C)purse technologies
				and procedures to streamline and automate processes to enhance cost
				efficiency.
								(2)Fitness
				determinationsThere are authorized to be appropriated to the
				Attorney General to carry out the agreement under this section with the
				National Center for Missing and Exploited Children $1,000,000 for each of
				fiscal years 2009 through 2013 to support the fitness determination program and
				so that fees for nonprofit organizations under that program are as low as
				possible.
							(3)Sense of the
				SenateIt is the sense of the Senate that in fiscal year 2009,
				and each fiscal year thereafter, the fees collected by the applicant processing
				center should be sufficient to carry out the duties of the applicant processing
				center under this section and to help support the fitness determination
				program.
							(i)Report to
				CongressThe Attorney General shall, on an annual basis, submit
				to Congress a report on the participating entities, the number of covered
				individuals submitting applications under this section, and the data on the
				number and types of fitness determinations issued under this section.
						(j)Limitation on
				liability
							(1)In
				generalA participating entity shall not be liable in an action
				for damages solely for failure to conduct a criminal background check on a
				covered individual, nor shall a State or political subdivision thereof nor any
				agency, officer, or employee thereof, be liable in an action for damages for
				the failure of a participating entity (other than itself) to take action
				adverse to a covered individual who was the subject of a background
				check.
							(2)RelianceThe
				applicant processing center or a participating entity that reasonably relies on
				a fitness determination or criminal history record information received in
				response to a background check under this section shall not be liable in an
				action for damages based on the inaccuracy or incompleteness of that
				information.
							(3)National center
				for missing and exploited children
								(A)In
				generalExcept as provided in subparagraphs (B) and (C), the
				National Center for Missing and Exploited Children, including a director,
				officer, employee, or agent of the National Center for Missing and Exploited
				Children, shall not be liable in an action for damages relating to the
				performance of the responsibilities and functions of the National Center for
				Missing and Exploited Children under this section.
								(B)Intentional,
				reckless, or other misconductSubparagraph (A) shall not apply in
				an action if the National Center for Missing and Exploited Children, or a
				director, officer, employee, or agent of the National Center for Missing and
				Exploited Children, engaged in intentional misconduct or acted, or failed to
				act, with actual malice, with reckless disregard to a substantial risk of
				causing injury without legal justification, or for a purpose unrelated to the
				performance of responsibilities or functions under this section.
								(C)Ordinary
				business activitiesSubparagraph (A) shall not apply to an act or
				omission relating to an ordinary business activity, such as an activity
				involving general administration or operations, the use of motor vehicles, or
				personnel
				management.
								.
			4.Extension of
			 child safety pilotSection
			 108(a)(3)(A) of the PROTECT Act (42 U.S.C. 5119a note) is amended—
			(1)by striking “60-month”; and
			(2)by adding at the end the following:
			 The Child Safety Pilot Program under this paragraph shall terminate on
			 the date that the program for national criminal history background checks for
			 child-serving organizations established under the Child Protection Improvements
			 Act of 2008 is operating and able to enroll any organization using the Child
			 Safety Pilot Program..
			
	
		1.Short titleThis Act may be cited as the
			 Child Protection Improvements Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)In 2006, 61,200,000
			 adults (a total of 26.7 percent of the population) contributed a total of
			 8,100,000,000 hours of volunteer service. Of those who volunteer, 27 percent
			 dedicate their service to education or youth programs, or a total of 16,500,000
			 adults.
			(2)Assuming recent
			 incarceration rates remain unchanged, an estimated 6.6 percent of individuals
			 in the United States will serve time in prison for a crime during their
			 lifetime. The Integrated Automated Fingerprint Identification System of the
			 Federal Bureau of Investigation maintains fingerprints and criminal histories
			 on more than 47,000,000 individuals, many of whom have been arrested or
			 convicted multiple times.
			(3)A study released in 2002,
			 found that, of individuals released from prison in 15 States in 1994, an
			 estimated 67.5 percent were rearrested for a felony or serious misdemeanor
			 within 3 years. Three-quarters of those new arrests resulted in convictions or
			 a new prison sentence.
			(4)Given the large number of
			 individuals with criminal records and the vulnerability of the population they
			 work with, human service organizations that work with children need an
			 effective and reliable means of obtaining a complete criminal history in order
			 to determine the suitability of a potential volunteer or employee.
			(5)The large majority of
			 Americans (88 percent) favor granting youth-serving organizations access to
			 conviction records for screening volunteers and 59 percent favored allowing
			 youth-serving organizations to consider arrest records when screening
			 volunteers. This was the only use for which a majority of those surveyed
			 favored granting access to arrest records.
			(6)Congress has previously
			 attempted to ensure that States make Federal Bureau of Investigation criminal
			 history record checks available to organizations seeking to screen employees
			 and volunteers who work with children, the elderly, and individuals with
			 disabilities, through the National Child Protection Act of 1993 (42 U.S.C. 5119
			 et seq.) and the Volunteers for Children Act (Public Law 105–251; 112 Stat.
			 1885). However, according to a June 2006 report from the Attorney General,
			 these laws did not have the intended impact of broadening the
			 availability of NCPA checks.. A 2007 survey conducted by
			 MENTOR/National Mentoring Partnership found that only 18 States allowed youth
			 mentoring organizations to access nationwide Federal Bureau of Investigation
			 background searches.
			(7)Even when accessible, the
			 cost of a criminal background check can be prohibitively expensive, ranging
			 from $5 to $75 for a State fingerprint check, plus the Federal Bureau of
			 Investigation fee, which ranges between $16 to $24, for a total of between $21
			 and $99 for each volunteer or employee.
			(8)Delays in processing such
			 checks can also limit their utility. While the Federal Bureau of Investigation
			 processes all civil fingerprint requests in less than 24 hours, State response
			 times vary widely, and can take as long as 42 days.
			(9)The Child Safety Pilot
			 Program under section 108 of the PROTECT Act (42 U.S.C. 5119a note) revealed
			 the importance of performing fingerprint-based Federal Bureau of Investigation
			 criminal history record checks. Of 29,000 background checks performed through
			 the pilot program as of March 2007, 6.4 percent of volunteers were found to
			 have a criminal record of concern, including very serious offenses such as
			 sexual abuse of minors, assault, child cruelty, murder, and serious drug
			 offenses.
			(10)In an analysis performed
			 on the volunteers screened in the first 18 months of the Child Safety Pilot
			 Program, it was found that over 25 percent of the individuals with criminal
			 records had committed an offense in a State other than the State in which they
			 were applying to volunteer, meaning that a State-only search would not have
			 found relevant criminal results. In addition, even though volunteers knew a
			 background check was being performed, over 50 percent of the individuals found
			 to have a criminal record falsely indicated on their application form that they
			 did not have a criminal record.
			(11)The Child Safety Pilot
			 Program also demonstrates that timely and affordable background checks are
			 possible, as background checks under that program are completed within 3 to 5
			 business days at a cost of $18.
			3.Background
			 checksThe National Child
			 Protection Act of 1993 (42 U.S.C. 5119 et seq.) is amended—
			(1)by redesignating section
			 5 as section 6; and
			(2)by inserting after
			 section 4 the following:
				
					5.Program for national
				criminal history background checks for child-serving organizations
						(a)DefinitionsIn
				this section—
							(1)the term applicant
				processing center means the applicant processing center established by
				the Attorney General under subsection (b)(1);
							(2)the term
				child means an individual who is less than 18 years of age;
							(3)the term covered
				entity means a business or organization, whether public, private,
				for-profit, nonprofit, or voluntary that provides care, care placement,
				supervision, treatment, education, training, instruction, or recreation to
				children, including a business or organization that licenses, certifies, or
				coordinates individuals or organizations to provide care, care placement,
				supervision, treatment, education, training, instruction, or recreation to
				children;
							(4)the term covered
				individual means an individual—
								(A)who has, seeks to have,
				or may have unsupervised access to a child served by a covered entity;
				and
								(B)who—
									(i)is employed by or
				volunteers with, or seeks to be employed by or volunteer with, a covered
				entity; or
									(ii)owns or operates, or
				seeks to own or operate, a covered entity;
									(5)the term criminal
				history resource center means the program established under subsection
				(b)(2);
							(6)the term
				identification document has the meaning given that term in section
				1028 of title 18, United States Code;
							(7)the term
				participating entity means a covered entity that is—
								(A)located in a State that
				does not have a qualified State program; and
								(B)approved under subsection
				(f) to receive nationwide background checks from the applicant processing
				center;
								(8)the term qualified
				State program means a program of a State authorized agency that the
				Attorney General determines is meeting the standards identified in subsection
				(b)(3) to ensure that a wide range of youth-serving organizations have
				affordable and timely access to nationwide background checks;
							(9)the term
				State means a State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands,
				Guam, the Commonwealth of the Northern Mariana Islands, the Federated States of
				Micronesia, the Republic of the Marshall Islands, and the Republic of Palau;
				and
							(10)the term State
				authorized agency means a division or office of a State designated by
				that State to report, receive, or disseminate criminal history
				information.
							(b)Establishment of
				programNot later than 180 days after the date of enactment of
				the Child Protection Improvements Act of
				2008, the Attorney General shall—
							(1)establish within the
				Federal Government or through an agreement with a nongovernmental entity an
				applicant processing center;
							(2)enter into an agreement
				with the National Center for Missing and Exploited Children, under which the
				National Center for Missing and Exploited Children shall establish a criminal
				history resource center; and
							(3)conduct—
								(A)an annual assessment of
				each State authorized agency to determine whether the agency operates a
				qualified State program, including a review of whether the State authorized
				agency—
									(i)has designated a wide
				range of covered entities as eligible to submit State criminal background check
				requests and nationwide background check requests to the State authorized
				agency;
									(ii)charges a covered entity
				not more than a total of $36 for a State criminal background check and a
				nationwide background check; and
									(iii)returns requests for
				State criminal background checks and nationwide background checks to a covered
				entity not later than 10 business days after the date on which the request was
				made; and
									(B)in addition to an annual
				assessment under subparagraph (A), an assessment described in that subparagraph
				of a State authorized agency if—
									(i)a State authorized agency
				that does not have a qualified State program requests such an assessment;
				or
									(ii)the Attorney General
				receives reports from covered entities indicating that a State authorized
				agency that has a qualified State program no longer meets the standards
				described in subparagraph (A).
									(c)Applicant processing
				center
							(1)PurposeThe
				purpose of the applicant processing center is to streamline the process of
				obtaining nationwide background checks, provide effective customer service, and
				facilitate widespread access to nationwide background checks by participating
				entities.
							(2)DutiesThe
				applicant processing center shall—
								(A)handle inquiries from
				covered entities and inform covered entities about how to request nationwide
				background checks—
									(i)for a covered entity
				located in a State with a qualified State program, by referring the covered
				entity to the State authorized agency; and
									(ii)for a covered entity
				located in a State without a qualified State program, by providing information
				on the requirements to become a participating entity;
									(B)provide participating
				entities with access to nationwide background checks on covered
				individuals;
								(C)receive paper and
				electronic requests for nationwide background checks on covered individuals
				from participating entities;
								(D)serve as a national
				resource center to provide guidance and assistance to participating entities on
				how to submit requests for nationwide background checks, how to obtain State
				criminal background checks, the possible restrictions that apply when making
				hiring decisions based on criminal history records, and other related
				information;
								(E)to the extent
				practicable, negotiate an agreement with each State authorized agency under
				which—
									(i)that State authorized
				agency shall conduct a State criminal background check within the time periods
				specified in subsection (e) in response to a request from the applicant
				processing center and provide criminal history records to the applicant
				processing center; and
									(ii)a participating entity
				may elect to obtain a State criminal background check, in addition to a
				nationwide background check, through 1 unified request to the applicant
				processing center;
									(F)convert all paper
				fingerprint cards into an electronic form and securely transmit all
				fingerprints electronically to the national criminal history background check
				system and, if appropriate, the State authorized agencies;
								(G)collect a fee to conduct
				the nationwide background check, and, if appropriate, a State criminal
				background check, and remit fees to the Federal Bureau of Investigation and, if
				appropriate, the State authorized agencies;
								(H)convey to the
				participating entity that submitted the request for a nationwide background
				check—
									(i)a statement indicating
				whether a criminal history, including a conviction, arrest, or pending arrest
				or indictment, relating to a covered individual was found;
									(ii)information relating to
				the appropriate use of criminal history records when making decisions regarding
				hiring employees and using volunteers;
									(iii)if a criminal history
				is found, a recommendation to the participating entity to consult with the
				covered individual in order to obtain more information about the individual’s
				criminal history, and a list of factors to consider in assessing the
				significance of that criminal history, including—
										(I)any positive criminal
				background history;
										(II)the nature, gravity, and
				circumstances of any offense indicated in the individual’s criminal history
				record, including whether the individual was convicted of the offense;
										(III)the period of time that
				has elapsed since the date of the offense or end of a period of incarceration
				or supervised release;
										(IV)the nature of the
				position held or sought; and
										(V)any evidence of
				rehabilitation; and
										(iv)instructions that, in
				evaluating the considerations described in clause (iii), the participating
				entity should consult the Equal Employment Opportunity Commission Policy
				Statement on the Issue of Conviction Records under Title VII of the Civil
				Rights Act and the Policy Guidance on the Consideration of Arrest Records in
				Employment Decisions under Title VII of the Civil Rights Act of 1964, or any
				successor to such policy statement or policy guidance issued by the Equal
				Employment Opportunity Commission;
									(I)for any request by a
				participating entity for a nationwide criminal background check for which a
				criminal history is found, convey to the applicable covered individual the
				criminal history and an explanation of the right of the covered individual to
				appeal the accuracy and completeness of that criminal history on the same date
				that the statement, information, and instructions described in subparagraph (H)
				are conveyed to the participating entity;
								(J)coordinate with the
				Federal Bureau of Investigation and participating State authorized agencies to
				ensure that background check requests are being completed within the time
				periods specified in subsection (e); and
								(K)refer participating
				entities and covered individuals to the appropriate State agency or the Federal
				Bureau of Investigation if a criminal history includes incomplete or inaccurate
				information.
								(3)RequestsA
				request for a nationwide background check by a participating entity shall
				include—
								(A)the fingerprints of the
				covered individual, in paper or electronic form;
								(B)a photocopy of a valid
				identification document; and
								(C)a statement completed and
				signed by the covered individual that—
									(i)sets out the covered
				individual’s name, address, and date of birth, as those items of information
				appear on a valid identification document;
									(ii)states whether the
				covered individual has a criminal record, and, if so, provides the particulars
				of such criminal record;
									(iii)notifies the covered
				individual that the Attorney General and, if appropriate, a State authorized
				agency may perform a criminal history background check and that the signature
				of the covered individual on the statement constitutes an acknowledgment that
				such a check may be conducted;
									(iv)notifies the covered
				individual that prior to and after the completion of the background check, the
				participating entity may choose to deny the covered individual access to
				children; and
									(v)notifies the covered
				individual of the right of the covered individual to correct an erroneous
				record of the Attorney General and, if appropriate, the State authorized
				agency.
									(4)Fees
								(A)In
				generalThe applicant processing center may collect a fee to
				defray the costs of carrying out its duties under this section—
									(i)for a nationwide
				background check, in an amount not to exceed the lesser of—
										(I)the actual cost to the
				applicant processing center of conducting a nationwide background check under
				this section; or
										(II)(aa)$25 for a
				participating entity that is a nonprofit entity; or
											(bb)$40 for any other
				participating entity; and
											(ii)for a State criminal
				background check described in paragraph (2)(E), in the amount specified in the
				agreement with the applicable State authorized agency, not to exceed
				$18.
									(B)Reduced
				feesIn determining the amount of the fees to be collected under
				subparagraph (A), the applicant processing center—
									(i)shall, to the extent
				possible, discount such fees for participating entities that are nonprofit
				entities; and
									(ii)may use fees paid by
				participating entities that are not nonprofit entities to reduce the fees to be
				paid by participating entities that are nonprofit entities.
									(C)Prohibition on
				fees
									(i)In
				generalA participating entity may not charge another entity or
				individual a surcharge to access a background check conducted under this
				section.
									(ii)ViolationThe
				Attorney General shall bar any participating entity that the Attorney General
				determines violated clause (i) from submitting background checks under this
				section.
									(d)Criminal history
				resource center
							(1)PurposeThe
				purpose of the criminal history resource center is to provide participating
				entities with reliable and accurate information regarding the interpretation of
				criminal histories.
							(2)RequirementsAs
				part of operating the criminal history resource center, the National Center for
				Missing and Exploited Children—
								(A)shall establish, and make
				available, general guidelines to assist participating entities with analyzing
				and interpreting criminal history records;
								(B)shall respond to requests
				from participating entities for assistance in understanding and interpreting a
				criminal history, including providing—
									(i)information on the crime
				committed and the seriousness of such crime under the law of the applicable
				State;
									(ii)information regarding
				whether multiple charges are part of 1 offense or a series of offenses;
				and
									(iii)other information that
				can assist a participating entity in understanding the gravity, nature, and
				seriousness of the criminal history and the time lapse since the last offense
				was committed; and
									(C)in responding to a
				request under subparagraph (B)—
									(i)shall provide general
				guidance to assist the participating entity in assessing criminal history
				records; and
									(ii)may not make any
				individualized determination relating to whether a covered individual may
				represent a danger to children or whether the participating entity should hire
				or refrain from hiring any covered individual.
									(e)Timing
							(1)In
				generalCriminal background checks shall be completed not later
				than 10 business days after the date that a request for a national background
				check is received by the applicant processing center. The applicant processing
				center shall work with the Federal Bureau of Investigation to ensure that the
				time limits under this subsection are being achieved.
							(2)Application
				processingThe applicant processing center shall electronically
				submit a national background check request to the national criminal history
				background check system and, if appropriate, the participating State authorized
				agency not later than 3 business days after the date that a request for a
				national background check is received by the applicant processing
				center.
							(3)Conduct of background
				checksThe Federal Bureau of Investigation and, if appropriate, a
				State authorized agency shall provide criminal history records information to
				the applicant processing center not later than 3 business days after the date
				that the Federal Bureau of Investigation or State authorized agency, as the
				case may be, receives a request for a nationwide background check from the
				applicant processing center.
							(4)ResultsThe
				applicant processing center shall convey the result of a national background
				check to the participating entity, and if appropriate, convey the criminal
				history to the covered individual not later than 4 business days after the date
				that the applicant processing center has received criminal history records from
				the Federal Bureau of Investigation and, if appropriate, each applicable State
				authorized agency.
							(f)Participation in
				program
							(1)In
				generalThe applicant processing center shall determine whether
				an entity is a covered entity and whether that covered entity should be
				approved as a participating entity, based on—
								(A)whether the entity is
				located in a State that has a qualified State program; and
								(B)the consultation
				conducted under paragraph (2).
								(2)ConsultationIn
				determining how many covered entities to approve as participating entities, the
				applicant processing center shall consult quarterly with the Federal Bureau of
				Investigation to determine the volume of requests for national background
				checks that can be completed, based on the capacity of the applicant processing
				center and the Federal Bureau of Investigation, the availability of resources,
				and the demonstrated need for national background checks in order to protect
				children.
							(3)Preference for
				nonprofit organizationsIn determining whether a covered entity
				should be approved as a participating entity under paragraph (1), the applicant
				processing center shall give preference to any organization participating in
				the Child Safety Pilot Program under section 108(a)(3) of the PROTECT Act (42
				U.S.C. 5119a note) on the date of enactment of the
				Child Protection Improvements Act of
				2008 and to any other nonprofit organizations.
							(g)Rights of covered
				individuals
							(1)In
				generalA covered individual who is the subject of a nationwide
				background check under this section may contact the Federal Bureau of
				Investigation and, if appropriate, a State authorized agency to—
								(A)request that the full
				criminal history report of that covered individual be provided to that covered
				individual or the applicable participating entity not later than 10 business
				days after the date of that request; and
								(B)challenge the accuracy
				and completeness of the criminal history record information in the criminal
				history report.
								(2)Resolution of
				challengesThe Federal Bureau of Investigation and, if
				appropriate, a State authorized agency shall—
								(A)promptly make a
				determination regarding the accuracy and completeness of any criminal history
				record information challenged under paragraph (1)(B); and
								(B)seek to—
									(i)investigate any such
				challenge with relevant departments and agencies of the Federal Government and
				State and local governments; and
									(ii)correct any inaccurate
				or incomplete records.
									(h)Authorization of
				appropriations
							(1)In
				generalThere are authorized to be appropriated to the Attorney
				General $5,000,000 for fiscal year 2008, to—
								(A)establish and carry out
				the duties of the applicant processing center established under this
				section;
								(B)establish and carry out
				the criminal history resource center; and
								(C)pursue technologies and
				procedures to streamline and automate processes to enhance cost
				efficiency.
								(2)Criminal history
				resource centerThere are authorized to be appropriated to the
				Attorney General to carry out the agreement under this section with the
				National Center for Missing and Exploited Children $1,000,000 for each of
				fiscal years 2009 through 2013 to support the criminal history resource
				center.
							(3)Sense of the
				SenateIt is the sense of the Senate that in fiscal year 2009,
				and each fiscal year thereafter, the fees collected by the applicant processing
				center should be sufficient to carry out the duties of the applicant processing
				center under this section.
							(i)Collection of data and
				report to Congress
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Child Protection Improvements Act of
				2008, and annually thereafter, the Attorney General shall prepare
				and submit to Congress and make available to the public a report on the
				programs and procedures established under this Act.
							(2)Collection of
				data
								(A)Definition of
				demographic characteristicsIn this paragraph, the term
				demographic characteristics includes information pertaining to
				race, color, ancestry, national origin, age, sex and marital status.
								(B)CompilingBeginning
				90 days after the date of enactment of the Child Protection Improvements Act of 2008,
				the Attorney General, with the assistance of the applicant processing center
				shall compile data regarding—
									(i)the number and types of
				participating entities;
									(ii)the fees charged to
				participating entities under this section;
									(iii)the time interval
				between nationwide background check submissions and responses under this
				section;
									(iv)the fiscal impact of
				this section on State authorized agencies;
									(v)the number and
				demographic characteristics of covered individuals submitting a statement
				described in subsection (c)(3)(C) as part of a request for a nationwide
				background check;
									(vi)the number and
				demographic characteristics of covered individuals determined to have a
				criminal history;
									(vii)the number, type
				(including the identity of the offense and whether the offense was committed
				while the covered individual was a juvenile or adult), and frequency of
				offenses, and length of the period between the date of the offense and the date
				of the nationwide background check for any covered individuals found to have a
				criminal history under this section;
									(viii)the procedures
				available for covered individuals to challenge the accuracy and completeness of
				criminal history record information under this section;
									(ix)the number and results
				of challenges to the accuracy and completeness of criminal history record
				information under this section;
									(x)the number and types of
				corrections of erroneous criminal history record information based on a
				challenge under this section; and
									(xi)the number and types of
				inquiries for assistance on interpreting a criminal history received by the
				criminal history resource center.
									(C)Aggregating
				dataThe Attorney General, with the assistance of the applicant
				processing center, shall—
									(i)aggregate the data
				collected under this paragraph by State and city; and
									(ii)aggregate the data
				collected under clauses (v), (vi), and (vii) of subparagraph (B) by race,
				color, ancestry, national origin, age, sex, and marital status.
									(D)Reports
									(i)In
				generalNot later than 1 year after the date of enactment of the
				Child Protection Improvements Act of
				2008, and annually thereafter, the Attorney General shall prepare
				and submit to Congress a report concerning the data compiled and aggregated
				under this paragraph.
									(ii)ContentsEach
				report submitted under clause (i) shall contain—
										(I)the data compiled and
				aggregated under this paragraph, organized in such a way as to provide a
				comprehensive analysis of the programs and procedures established under this
				section;
										(II)information regarding
				and analysis of—
											(aa)the programs and
				procedures established under this section; and
											(bb)the extent such programs
				and procedures have helped screen individuals who may pose a risk to children;
				and
											(III)information regarding
				and analysis of whether and to what extent the programs and procedures
				established under this section are having a disparate impact on individuals
				based on race, color, ancestry, national origin, age, sex, or marital
				status.
										(iii)RecommendationsA
				report submitted under clause (i) may contain recommendations to Congress on
				possible legislative improvements to this section.
									(iv)Additional
				informationUpon the request of any member of Congress, the
				Attorney General shall make available any of the data compiled or aggregated
				under this paragraph. The Attorney General shall not make available any data
				that identifies specific individuals.
									(j)Limitation on
				liability
							(1)In general
								(A)Failure to conduct
				criminal background checksNo participating entity shall be
				liable in an action for damages solely for failure to conduct a criminal
				background check on a covered individual.
								(B)Failure to take adverse
				action against covered individualNo participating entity shall
				be liable in an action for damages solely for a failure to take action adverse
				to a covered individual upon receiving any notice of criminal history from the
				applicant processing center under subsection (c)(2)(H).
								(2)RelianceThe
				applicant processing center or a participating entity that reasonably relies on
				criminal history record information received in response to a background check
				under this section shall not be liable in an action for damages based on the
				inaccuracy or incompleteness of that information.
							(3)National center for
				missing and exploited children
								(A)In
				generalExcept as provided in subparagraphs (B) and (C), the
				National Center for Missing and Exploited Children, including a director,
				officer, employee, or agent of the National Center for Missing and Exploited
				Children, shall not be liable in an action for damages relating to the
				performance of the responsibilities and functions of the National Center for
				Missing and Exploited Children under this section.
								(B)Intentional, reckless,
				or other misconductSubparagraph (A) shall not apply in an action
				if the National Center for Missing and Exploited Children, or a director,
				officer, employee, or agent of the National Center for Missing and Exploited
				Children, engaged in intentional misconduct or acted, or failed to act, with
				actual malice, with reckless disregard to a substantial risk of causing injury
				without legal justification, or for a purpose unrelated to the performance of
				responsibilities or functions under this section.
								(C)Ordinary business
				activitiesSubparagraph (A) shall not apply to an act or omission
				relating to an ordinary business activity, such as an activity involving
				general administration or operations, the use of motor vehicles, or personnel
				management.
								(k)Privacy of
				information
							(1)Prohibition on
				unauthorized disclosure or use of criminal history recordsExcept
				for a covered individual, any entity or individual authorized to receive or
				transmit fingerprints or criminal history records under this Act—
								(A)shall use the
				fingerprints, criminal history records, or information in the criminal history
				records only for the purposes specifically set forth in this Act;
								(B)shall allow access to the
				fingerprints, criminal history records, or information in the criminal history
				records only to those employees of the entity, and only on such terms, as are
				necessary to fulfill the purposes set forth in this Act;
								(C)shall not disclose the
				fingerprints, criminal history records, or information in the criminal history
				records, except as specifically authorized under this Act;
								(D)shall keep a written
				record of each authorized disclosure of the fingerprints, criminal history
				records, or the information in the criminal history records; and
								(E)shall maintain adequate
				security measures to ensure the confidentiality of the fingerprints, the
				criminal history records, and the information in the criminal history
				records.
								(2)Compliance
								(A)In
				generalIf the applicant processing center is established within
				the Federal Government, the Attorney General shall promulgate regulations to
				ensure the enforcement of the nondisclosure requirements under paragraph (1)
				and to provide for appropriate sanctions in the case of violations of the
				requirements.
								(B)Participating entities
				and applicant processing centerThe participation in any program
				under this section by a participating entity or a nongovernmental entity that
				enters into an agreement with the Attorney General to establish an applicant
				processing center shall be conditioned on the participating entity or
				nongovernmental entity—
									(i)establishing procedures
				to ensure compliance with, and respond to any violations of, paragraph (1);
				and
									(ii)maintaining substantial
				compliance with paragraph (1).
									(3)Destruction of
				recordsThe applicant processing center shall destroy any
				fingerprints or criminal history record received under this Act after any
				transaction based on the fingerprints or criminal history record is completed,
				and shall not maintain the fingerprints, the criminal history records, or the
				information in the criminal history record in any
				form.
							.
			4.Extension of child
			 safety pilotSection
			 108(a)(3)(A) of the PROTECT Act (42 U.S.C. 5119a note) is amended—
			(1)by striking “60-month”; and
			(2)by adding at the end the following:
			 The Child Safety Pilot Program under this paragraph shall terminate on
			 the date that the program for national criminal history background checks for
			 child-serving organizations established under the Child Protection Improvements
			 Act of 2008 is operating and able to enroll any organization using the Child
			 Safety Pilot Program..
			
	
		July 28, 2008
		Reported with an amendment
	
